                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:18-CV-79-BO

ATLANTIC COAST PIPELINE, LLC,                          )
               Plaintiff,                              )
V.                                                     )               ORDER
                                                       )
6.02 ACRES, MORE OR LESS, IN NASH                      )
COUNTY, NORTH CAROLINA et al.,                         )
                 Defendants.                           )



        In light of the duration of the stay previously entered in this matter and the recent entry of

an order setting discovery and motions filing deadlines, as well as the filing of a stipulation of

immediate access and possession of the easements [DE 30] , plaintiffs motion for partial summary

judgment [DE 1O] is hereby DENIED WITHOUT PREJUDICE with permission to refile within

the time for filing dispositive motions as set forth in the scheduling order. If appropriate, plaintiff

may refile its motion and incorporate by reference its previously filed memorandum and exhibits

in support.


SO ORDERED, this      _j_ day of March 2020.
                                                                                               ',i   I       I




                                              ~
                                              T
                                                w , ~ ~,,
                                                  RRENCEW.BOYLE                                          .
                                               CHIEF UNITED STATES DISTRICT JUDGE
